Citation Nr: 1447329	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard of Oklahoma from January 1963 to November 1964.  His service included, among other things, a period of active duty for training from February 1963 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO granted service connection for bilateral hearing loss and tinnitus, evaluated as zero and 10 percent disabling, respectively, effective December 13, 2010.

In April 2011, the Veteran, in effect, requested consideration of an effective date earlier than December 13, 2010 for the awards of service connection for bilateral hearing loss and tinnitus.  In an April 2011 rating decision, the RO denied an earlier effective date.

In March 2012 (within one year of the RO's mailing of notice to the Veteran of the March 2011 and April 2011 rating decisions), the Veteran filed a notice of disagreement with respect to the ratings and effective date(s) assigned for bilateral hearing loss and tinnitus.  The RO furnished him statements of the case (SOCs) addressing those issues in April 2012.  Thereafter, in a June 2012 substantive appeal, the Veteran expressly limited his appeal to the issue of his entitlement to an initial compensable rating for bilateral hearing loss.  As such, that is the only issue presently before the Board.

In December 2012, the Veteran testified via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of the transcript of the December 2012 Board hearing.  Further, the Veteran's VBMS file does not contain any documents at this time.

During the December 2012 hearing, the Veteran's representative raised the issue of the Veteran's entitlement to an effective date earlier than December 13, 2010 for the award of service connection for bilateral hearing loss.  The undersigned advised him that, in view of the fact that an appeal of the RO's April 2011 decision had not been perfected, in order to obtain an effective date prior to December 13, 2010, the Veteran would have to establish that the RO committed clear and unmistakable error (CUE) when assigning the effective date.  It is not entirely clear from the record whether the Veteran wishes to pursue a claim of CUE at this juncture.  If he does, he and his representative should so notify the RO so that appropriate action can be taken.

For the reason set forth below, the issue presently developed for appeal (entitlement to an initial compensable rating for bilateral hearing loss) is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination for purposes of evaluating the severity of his hearing loss in April 2012.  During the Board hearing in December 2012, he and his representative offered statements to the effect that his hearing loss may have since worsened.  A new examination is therefore required.  See, e.g., 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The paper and electronic claims files must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct audiometric testing and report the resulting auditory thresholds, in decibels, for the frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to obtain speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

All opinions provided should be supported by a clear rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

